Order entered November 7, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00841-CV

                            PAUL PICONE, Appellant

                                         V.

            GARY CRUCIANI AND MCKOOL SMITH, Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-00300-D

                                      ORDER

      Before the Court is appellant’s November 3, 2022 first agreed motion for an

extension of time to file his brief. Appellant seeks an extension of thirty days.

      We GRANT the motion and ORDER the brief be filed no later than

December 28, 2022.

                                              /s/    BONNIE LEE GOLDSTEIN
                                                     JUSTICE